Judgment, Supreme Court, Bronx County (Alfred J. Callahan, J.), entered on January 7, 1986, unanimously reversed, on the law and the facts and a new trial ordered solely on the issue of damages, without costs and without disbursements, unless plaintiffs Evelyn Hood and Leroy Hood, within 20 days after service upon their attorney of a copy of the order herein, with notice of entry, serve and file in the office of the clerk of the trial court a written stipulation consenting to reduce the verdict in their favor to $250,000 and $25,000, respectively, and to the entry of an amended judgment in accordance therewith. If plaintiffs so stipulate, the judgment, as so amended, is affirmed, without costs and without disbursements.
After review of the record, the damages appear to us to be excessive to the extent indicated. Concur—Sandler, J. P., Carro, Kassal, Ellerin and Wallach, JJ.